ORDER
PER CURIAM:
Jaye Thomas was injured in an automobile accident with Thomas Pratt. At the time of the accident, Pratt was acting in the course and scope of his employment for Liberty Hardwoods, Inc. Thomas sued Pratt and Liberty Hardwoods for injuries he sustained in the accident. Following a jury trial, the circuit court entered judgment in Thomas’ favor. Pratt and Liberty Hardwoods appeal, contending that the trial court erred in permitting a chiropractor who treated Thomas to testify concerning the possibility that Thomas may in the future require spinal fusion surgery, and concerning the potential cost of that surgery. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).